DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popplewell et al. (US 20130052968 A1).
claim 1, Popplewell discloses a radio frequency switch circuit (read as, for example, the main RF switch 150 and a corresponding switch controller 200, figures 1 and 2, par [0047]), comprising: a negative voltage generating circuit; a notch network; a logic control circuit (read as, for example, negative voltage generator (NVG) 330, filter network 350, and level shifter array 220, figure 6, par [0071]-[0074]); and a radio frequency switching circuit (read as the main RF switch 150, figures 1 and 2, par [0055]-[0057]); wherein the logic control circuit is configured to, upon being driven by the negative voltage signal generated by the negative voltage generating circuit, control operating modes of the radio frequency switching circuit (read as level shifter array 220, upon being driven by the negative voltage signal generated by NVG 330, control operating modes of the main RF switch 150, figures 1, 2 and 6, par [0055]-[0057] and [0055]-[0057]); and the notch network is connected between the negative voltage generating circuit and the logic control circuit (read as the filter network 350 is connected between the NVG 330 and the level shifter array 220, figures 1, 2 and 6, par [0055]-[0057] and [0055]-[0057]).
Consider claim 10, Popplewell discloses a method for controlling circuit (read as, for example, the main RF switch 150 and a corresponding switch controller 200, figures 1 and 2, par [0047]), applied to a radio frequency switch circuit having a negative voltage generating circuit, a logic control circuit (read as, for example, negative voltage generator (NVG) 330, filter network 350, and level shifter array 220, figure 6, par [0071]-[0074]) and a radio frequency switching circuit (read as the main RF switch 150, figures 1 and 2, par [0055]-[0057]), wherein the method further comprises: setting a notch network between the negative voltage generating circuit and the logic control circuit (read as the filter network 350 is connected between the NVG 330 and the level shifter array 220, figures 1, 2 and 6, par [0055]-[0057] and [0055]-[0057]); and controlling operating modes of the radio frequency switching circuit by the logic control circuit, .

Allowable Subject Matter
Claims 2-9 and 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.		

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645